Per Curiam.
The respondent stands accused of the crimes of “Assault with a Deadly Weapon” and “Assault to Murder” in the District Court in Denver. To each of these charges he has pled “not guilty” and “not guilty by reason of insanity at the time of the alleged commission of the offense.” Respondent is presently incarcerated and undergoing psychiatric evaluation pursuant to the statute applicable to criminal cases in which accused persons enter pleas of insanity.
*395This court was advised of the pending charges, and deemed it necessary in the interests of the public, the legal profession, and the respondent to require the latter to show cause why his license to practice law should not be suspended until the further order of the court.
It is the opinion of the court, after due consideration of the charges lodged against respondent and his plea of insanity, that he should be and remain suspended from the practice of law until the further order of the court, during which time the merits of the charges and the defenses may be fairly determined.
It is, therefore, ordered that respondent cease and desist from the practice of law until the further order of the court.